                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                   KNOXVILLE DIVISION

  JERRY THOMAS,                                     )
                                                    )
                                                    )              3:20-CV-00358-DCLC
                 Plaintiff,                         )
                                                    )
          vs.                                       )
                                                    )
  HEALTHCARE REVENUE RECOVERY                       )
  GROUP, LLC,                                       )
                                                    )
                 Defendant




                                              ORDER
         On November 24, 2020, the Court issued a show cause order directing counsel for Plaintiff

  to show cause why she failed to participate in the scheduling conference as set by the Court [Doc.

  22]. Plaintiff’s counsel, Amy L. Bennecoff Ginsburg responded the same day [Doc. 23]. The Court

  has reviewed her response and finds good cause for her absence. The show cause order is

  DISCHARGED.

         SO ORDERED:




                                               s/ Clifton L. Corker
                                               United States District Judge




Case 3:20-cv-00358-DCLC-HBG Document 24 Filed 12/07/20 Page 1 of 1 PageID #: 66
